DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Patent Board decision reversed on 02/08/2021.
Claims 1, 4-23, 26-45, 48-67 and 70-88 are pending.
Claims 2, 3, 24, 25, 46, 47, 68 and 69 are canceled.
Claims 1, 4-23, 26-45, 48-67 and 70-88 are allowed.
Terminal Disclaimer
Terminal Disclaimer filed on 03/04/2021 is approved.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2021, 02/02/2021, 11/25/2020, 04/09/2020, 08/23/2019, 06/28/2019 and 05/09/2019 was filed after the mailing date of the Examiner’s Answer on 05/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The present invention is directed to apparatus and method for inter-band pairing of carriers for time division duplex transmit-and receive-switching and its application to multiplexing of different transmission time intervals.  Each independent claim identifies the uniquely distinct features: regarding claim 1, wirelessly communicating with the scheduling entity utilizing a second TTI shorter in duration than the first TTI 
The closest prior art, Sorond et al., (US 2010/0124183 A1, herein after Sorond) disclose conventional way of receiving and transmitting signals over a time division duplex (TDD) communication path. Signals are received over the TDD communication path via a first portion of a first frequency band. The first frequency band is adjacent to a second frequency band and to a third frequency band. The first frequency band is different from the second frequency band and from the third frequency band. A first frequency division duplex (FDD) communication path can be operable in the second frequency band. A second FDD communication path can be operable in the third frequency band. Signals are transmitted over the TDD communication path via a second portion of the first frequency band that is different from the first portion of the first frequency band, either singularly or in combination, fail to anticipate or render the above features obvious.
Claims 23, 45 and 67 encompasses limitations that are similar to claim 1. Thus, claims 23, 45 and 67 are allowed based on the same reasoning as discussed above.

Conclusion
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.